Case 19-43402-mxm11 Doc 148 Filed 12/18/19             Entered 12/18/19 16:51:27        Page 1 of 9



  Judith W. Ross                                   James E. Van Horn
  State Bar No. 21010670                           (admitted pro hac vice)
  Rachael L. Smiley                                BARNES & THORNBURG LLP
  State Bar No. 24066158                           1717 Pennsylvania Avenue NW, Suite 500
  ROSS & SMITH, PC                                 Washington, DC 20006-4623
  700 North Pearl Street, Suite 1610               Telephone: 202-371-6351
  Dallas, Texas 75201                              Facsimile: 202-289-1330
  Telephone: 214-377-7879                          Email: jvanhorn@btlaw.com
  Facsimile: 214-377-9409
  Email: judith.ross@judithross.com
           rachael.smiley@judithross.com

  COUNSEL FOR THE OFFICIAL
  COMMITTEE OF UNSECURED
  CREDITORS


                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION

                                                      §
   In re:                                             §
                                                      § CASE NO. 19-43402-mxm11
   Rooftop Group International Pte. Ltd.,             §
                                                      §
                  Debtor.                             § CHAPTER 11
                                                      §

        THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS’ MOTION
            PURSUANT TO BANKRUPTCY RULE 2004 FOR AN ORDER
            AUTHORIZING AND DIRECTING EXAMINATION OF, AND
              PRODUCTION OF DOCUMENTS FROM THE DEBTOR

        The Official Committee of Unsecured Creditors (the “Committee”) of Rooftop Group

 International Pte. Ltd. (the “Debtor”), by and through its counsel, hereby submits this motion

 (the “Motion”) pursuant to Rule 2004 of the Federal Rules of Bankruptcy Procedure (the

 “Bankruptcy Rules”) and Rule 2004-1 of the Local Bankruptcy Rules of the United States

 Bankruptcy Court for the Northern District of Texas (the “Local Rules”), for an Order substantially

 in the form accompanying this Motion, authorizing and directing an examination of, and
Case 19-43402-mxm11 Doc 148 Filed 12/18/19             Entered 12/18/19 16:51:27       Page 2 of 9



 production of documents from the Debtor. In support of this Motion, the Committee respectfully

 states as follows:

                                       INTRODUCTION

        1.      Since the its appointment and retention of counsel, the Committee has, among

 other things, diligently reviewed and analyzed documents and information provided to it by

 individual Committee members, other third parties, and the Debtor, including access to a data

 room established by Debtor’s counsel containing various documents and information relating to

 the Debtor.

        2.      As the Committee has previously represented to the Court, the Committee has

 sought, and continues to seek, to work cooperatively with the Debtor on a consensual plan that

 will maximize the recovery for the unsecured creditors, which are undeniably the primary, if not

 nearly exclusive, class of creditors with any potential economic outcome for a recovery in this

 case. While the Committee possesses some pieces of information it needs to formulate an optimal

 plan structure, there is additional important information that the Committee requires which the

 Committee believes is in the Debtor’s possession.

        3.      Additionally, the Committee has also begun investigating potential claims and

 causes of action the Debtor’s estate has in order to determine the universe of possible additional

 sources of recovery for unsecured creditors.

        4.      On December 10, 2019, the Committee provided the Debtor a draft agreed motion

 providing for the examination of Darren Matloff, and production of documents from the Debtor

 pursuant to Rule 2004. Attached to the draft agreed motion was a list of deposition topics and

 document requests.




                                                 2
Case 19-43402-mxm11 Doc 148 Filed 12/18/19              Entered 12/18/19 16:51:27        Page 3 of 9



        5.      In subsequent communications with the Debtor, the Committee believes that the

 Debtor is potentially agreeable to providing the Committee with discovery under Bankruptcy

 Rule 2004 related to formulating a plan, but that there is a fundamental disagreement between the

 parties as to whether the Committee is entitled at this time to discovery under Bankruptcy Rule

 2004 related to investigating claims and causes of action.

        6.      Further, as the Committee has previously conveyed to the Debtor, to the extent the

 Debtor has already fully complied with certain discovery requests, such as having all responsive

 documents to a particular request available in the Debtor’s data room, the Committee requires

 that the Debtor make such a representation under the formal structure of Bankruptcy Rule 2004.

        7.      For the reasons set forth herein, the Committee respectfully states that it is at

 present completely entitled to comprehensive discovery from the Debtor under Bankruptcy Rule

 2004 to investigate any and all assets and property of the Debtor, including claims and causes of

 action, and to formulate an optimal plan structure, in order to maximize the recovery for

 unsecured creditors.

        8.      The Committee requests that the Court approve this Motion and compel the Debtor

 to provide Darren Matloff to testify about the subject areas described in Schedule I to this Motion,

 and to produce the documents listed on Schedule II.

                                 JURISDICTION AND VENUE

        9.      This Court has jurisdiction to consider the relief granted herein pursuant to 28

 U.S.C. §§ 157 and 1334.

        10.     This is a core proceeding pursuant to 28 U.S.C. § 157(b), and venue is proper

 before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.




                                                  3
Case 19-43402-mxm11 Doc 148 Filed 12/18/19                 Entered 12/18/19 16:51:27      Page 4 of 9



         11.     The statutory predicate for the relief requested herein is Bankruptcy Rule 2004 and

 Local Rule 2004-1.

                                           BACKGROUND

         12.     On April 30, 2019, the Debtor filed a voluntary petition for relief under chapter 11

 of the Bankruptcy Code. The Debtor continues to operate its business and manage its property as

 debtor-in-possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

         13.     On June 13, 2019 the Office of the United States Trustee (“U.S. Trustee”) filed its

 Appointment of the Official Unsecured Creditors’ Committee [Docket No. 24] thereby appointing

 the Committee in this Bankruptcy Case.

         14.     On September 27, 2019 the U.S. Trustee filed its Second Amended Appointment

 of the Official Unsecured Creditors’ Committee [Docket No. 117], appointing the five members

 who comprise the Committee in its current form: Brian Dlugash, PICA Australia Pty., Ltd.,

 Begaline Limited, Polar Ventures Overseas Limited, and Chiat Thian Chew.

                                            RELIEF REQUESTED

         15.     By this Motion, the Committee requests entry of an Order (a) authorizing the

 direction an examination of Darren Matloff to testify about the subject areas described in Schedule

 I to this Motion at the offices of Barnes & Thornburg LLP, 2121 N. Pearl Street, Suite 700, Dallas,

 Texas 75202 at a date and time to be mutually agreed up on by the Committee and the Debtor,

 provided that such examination shall take place no later than forty-five (45) days after entry of the

 Order, unless the Committee and Debtor agree otherwise; and (b) directing the Debtor to produce

 the documents listed on Schedule II to this Motion; in order for the Committee to (i) determine the

 universe of assets, claims and causes of action the Debtor’s estate possesses, and (ii) formulate a

 plan structure that is in the best interest of creditors and the Debtor’s estate.



                                                     4
Case 19-43402-mxm11 Doc 148 Filed 12/18/19               Entered 12/18/19 16:51:27          Page 5 of 9



                                            BASIS FOR RELIEF

         16.     As a fiduciary for all unsecured creditors, the Committee is granted broad statutory

 powers to, among other things, “investigate the acts, conduct, assets and liabilities and financial

 condition of the debtor, . . . and any other matter relevant to the case or to the formulation of a

 plan.” 11 U.S.C. §1103(c)(2).

         17.     Discovery under Bankruptcy Rule 2004 includes within its scope, inter alia, any

 matter that may relate to the property and assets of the estate; the financial condition of the debtor;

 and any matter that may affect the administration of a debtor’s estate. See Fed. R. Bankr. P.

 2004(b); see also In re Teleglobe Communs. Corp., 493 F.3d 345, 354 fn. 6 (3d Cir. 2007) (Rule

 2004 allows parties with an interest in the bankruptcy estate to conduct discovery into matters

 affecting the estate).

         18.     The scope of a Rule 2004 examination is "unfettered and broad" and "is commonly

 recognized as more in the nature of a 'fishing expedition.'" In re Correra, 589 B.R. 76, 108-109

 (Bankr. N.D. Tex. 2018), citing In re Bennett Funding Group, Inc., 203 B.R. 24, 28 (Bankr.

 N.D.N.Y. 1996). A [R]ule 2004 exam has been explained as a broad investigation into the

 financial affairs of the debtor for the purpose of the discovery of assets of the estate and the

 exposure of fraudulent conduct. In re Correra, at 108, citing 2435 Plainfield Av. Inc. v. Township

 of Scotch Plains (In re 2435 Plainfield Av., Inc.), 223 B.R. 440, 456 (Bankr. D. N.J. 1998) (citing

 In re Symington, 209 B.R. 678, 684 (Bankr. D. Md. 1997)).

         19.     Discovery under Rule 2004 is broader than that available under the Federal Rules

 of Civil Procedure. In re Correra, at 109, citing In re Drexel Burnham Lambert Group, Inc., 123

 B.R. 702, 708, 711 (Bankr. S.D.N.Y. 1991) (citing In re Vantage Petroleum Corp., 34 B.R. 650,

 651 (Bkrtcy. E.D.N.Y. 1983)). Examinations under Rule 2004 are allowed for the "purpose of




                                                   5
Case 19-43402-mxm11 Doc 148 Filed 12/18/19              Entered 12/18/19 16:51:27        Page 6 of 9



 discovering assets and unearthing frauds" and the “…broad rule [of 2004] allows the trustee to

 determine if the estate can be augmented by asserting claims against others.” In re Brazemore,

 216 B.R. 1020, 1023 (Bankr. S.D. Ga. 1998).

        20.     Indeed, the scope of inquiry under Bankruptcy Rule 2004 is broad because “[t]he

 purpose of a Rule 2004 examination is to assist a party in interest in determining the nature and

 extent of the bankruptcy estate, revealing assets, examining transactions and assessing whether

 wrongdoing has occurred.” In re Recoton Corp., 307 B.R. 751, 755 (Bankr. S.D.N.Y. 2004).

        21.     Furthermore, in instances where estate representatives try to ascertain whether or

 not to pursue estate claims, Bankruptcy Rule 2004 is recognized as a proper pre-litigation device

 that can uncover facts and circumstances that may demonstrate whether a debtor’s estate holds a

 claim against a third party and the strength of any such claim. See In re Wash. Mut., Inc., 408 B.R.

 45, 53 (Bankr. Del. 2009) (“One of the primary purposes of a Rule 2004 examination is as a pre-

 litigation device”); In re Handy Andy Home Improvement Ctrs., Inc., 199 B.R. 376, 380 (Bankr.

 N.D. Ill. 1996) (“Rule 2004” is substantially a ‘pre-litigation device for assessing whether grounds

 exist to commence an action…’").

        22.     The information sought by the Committee concerns the Debtor’s “acts, conduct, or

 property” and “liabilities and financial condition,” Fed. R. Bankr. P. 2004(b); and will inform

 whether, and to what extent, the Debtor may have (i) breached any fiduciary duties; (ii) made or

 received transfers that may constitute fraudulent transfers or preferences; (iii) coordinated their

 actions with third parties; and/or (iv) breached any covenant of good faith and fair dealing.

        23.     The Committee has worked, and will continue to work, with the Debtor in

 connection with the formulation of a chapter 11 plan in this case. Doing so requires the free flow

 of information between the Debtor and the Committee. The Committee filed this Motion only




                                                  6
Case 19-43402-mxm11 Doc 148 Filed 12/18/19               Entered 12/18/19 16:51:27       Page 7 of 9



 after attempts to agree with the Debtor on a consensual agreed motion providing for the

 examination of, and production of documents from the Debtor pursuant to Rule 2004.

        24.     Each request of the Committee seeks information concerning the acts, conduct,

 property, liabilities, and/or financial condition of the Debtor, or matters affecting the

 administration of the Debtor’s estate. The Committee cannot effectively do its job in negotiating

 a plan on behalf of unsecured creditors without fully understanding the nature of the estate assets,

 including claims and causes of action that may be available for distribution to creditors. As a

 result, the Committee’s requests fall squarely within the permissible scope of discovery under

 Bankruptcy Rule 2004. The relief requested herein should be granted to permit the Committee to

 adequately investigate claims involving the Debtor’s estate, prevent dissipation of assets, and

 formulate the optimal plan structure in the best interest of creditors and the Debtor’s estate.

 Accordingly, the Committee respectfully submits that the Motion should be granted and the

 Committee be permitted discovery under Bankruptcy Rule 2004.

        WHEREFORE, the Committee respectfully requests that the Court enter an order

 substantially in the form of the proposed Order accompanying this Motion, granting the relief

 requested herein and such other and further relief as is just and proper.

 Dated: December 18, 2019                       Respectfully submitted,

                                                 /s/Rachael L. Smiley
                                                Judith W. Ross
                                                State Bar No. 21010670
                                                Rachael L. Smiley
                                                State Bar No. 24066158
                                                ROSS & SMITH, PC
                                                700 North Pearl Street, Suite 1610
                                                Dallas, Texas 75201
                                                Telephone: 214-377-7879
                                                Facsimile: 214-377-9409
                                                Email: judith.ross@judithross.com
                                                        rachael.smiley@judithross.com


                                                   7
Case 19-43402-mxm11 Doc 148 Filed 12/18/19             Entered 12/18/19 16:51:27       Page 8 of 9




                                              -and-

                                              James E. Van Horn
                                              (admitted pro hac vice)
                                              BARNES & THORNBURG LLP
                                              1717 Pennsylvania Avenue NW, Suite 500
                                              Washington, DC 20006-4623
                                              Telephone: 202-371-6351
                                              Facsimile: 202-289-1330
                                              Email: jvanhorn@btlaw.com

                                              COUNSEL FOR THE OFFICIAL
                                              COMMITTEE OF UNSECURED CREDITORS




                                CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on this 18th day of December 2019, a true and
 correct copy of the foregoing document was served via Court ECF notification upon all parties
 in this case entitled to receive such notification, and upon the parties below via email or U.S.
 First class mail:

 Michael P. Cooley
 Lindsey L. Robin
 REED SMITH LLP
 2501 N. Harwood, Suite 1700
 Dallas, TX 75201
 mpcooley@reedsmith.com
 lrobin@reedsmith.com

 Rooftop Group International Pte. Ltd.
 5218 Spruce Street
 Bellaire, TX 77401


                                                      /s/ Rachael L. Smiley
                                                          Rachael L. Smiley




                                                 8
Case 19-43402-mxm11 Doc 148 Filed 12/18/19            Entered 12/18/19 16:51:27      Page 9 of 9




                            CERTIFICATE OF CONFERENCE

        I HEREBY CERTIFY (i) that on December 10, 2019, counsel for the Committee contacted
 counsel for the Debtor and provided a draft agreed motion providing for the examination of, and
 production of documents from the Debtor pursuant to Rule 2004; and (ii) that on December 12,
 2019, counsel for the Committee conferred with counsel for the Debtor with regard to the
 Committee’s Rule 2004 discovery requests. Counsel for the Committee understood that the Debtor
 was potentially agreeable to providing the Committee with discovery under Rule 2004 related to
 formulating a plan, but was not agreeable to providing the Committee with discovery under Rule
 2004 related to investigating claims and causes of action. Accordingly, the Committee files this
 Motion as contested.


                                                     /s/ James E. Van Horn
                                                         James E. Van Horn




                                                9
